UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. 8)* HERSHA HOSPITALITY TRUST (Name of Issuer) Class A Common Shares of beneficial interest, US$ 0.01 par value per share (Title of Class of Securities) 427825104 (CUSIP Number) Saúl Zang Juan Manuel Quintana Carolina Zang Pablo Vergara del Carril Zang, Bergel y Viñes Abogados Florida 537, 18th Floor Buenos Aires, Argentina +54(11) 4322-0033 (Name, Address and Telephone Number of Person authorized to Receive Notices and Communications) June 6, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box. ? Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to who copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall besubject to all other provisions of the Act (however, see the Notes). 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Eduardo S. Elsztain 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON IN 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Agroinvestment S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) IFIS Limited 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Inversiones Financieras del Sur S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Cresud Sociedad Anónima Comercial Inmobiliaria Financiera y Agropecuaria 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Helmir S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Cactus S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Consultores Venture Capital Limited 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Consultores Assets Management S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Consultores Venture Capital Uruguay S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) IRSA Inversiones y Representaciones Sociedad Anónima 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Tyrus S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Jiwin S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON CO 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Real Estate Investment Group IV L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ý (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% TYPE OF REPORTING PERSON PN STATEMENT PURSUANT TO RULE 13d-1 OF THE GENERAL RULES AND REGULATIONS UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED AMENDMENT No.8 TO SCHEDULE 13D This Amendment No. 8 Schedule 13D (“Amendment No. 8”) amends and supplements the Schedule 13D initially filed by the Reporting Persons with the SEC on August 14, 2009 (the “Initial Schedule 13D”), the Amendment No. 1 Schedule 13D filed by the Reporting Persons with the SEC on February 8, 2010 (the “Amendment No.1”), the Amendment No. 2 Schedule 13D filed by the Reporting Persons with the SEC on March 19, 2010 (the “Amendment No. 2”), the Amendment No. 3 Schedule 13D filed by the Reporting Persons with the SEC on October 19, 2010 (the “Amendment No. 3”), the Amendment No. 4 Schedule 13D filed by the Reporting Persons with the SEC on April 11, 2012 (the “Amendment No. 4”), the Amendment No. 5 Schedule 13D filed by the Reporting Persons with the SEC on September 11, 2012 (the “Amendment No. 5”) the Amendment No. 6 Schedule 13D filed by the Reporting Persons with the SEC on May 19, 2013 (the “AmendmentNo. 6”), and the Amendment No. 7 Schedule 13D filed by the Reporting Persons with the SEC on June 7, 2013,(the “Amendment No. 7” and together with the Initial Schedule 13D, the Amendment No. 1,the Amendment No. 2, the Amendment No. 3,the Amendment No. 4 and the Amendment No. 5, and the Amendment No. 6,the “Schedule 13D”). Capitalized terms used in this Amendment No.8 but not defined herein have the meaning given to such terms in the Schedule 13D. Item 2. Identity and Background (a)-(c), (f) This statement is being filed by Eduardo S. Elsztain (“Elsztain”) a citizen of the Republic of Argentina who serves as Chairman of the board of directors of each of the following companies, except for Helmir S.A., Cactus S.A, Real Estate Investment Group L.P., Real Estate Investment Group II L.P., Real Estate Investment Group III L.P. and Real Estate Investment Group IV L.P.: (i) IFIS Limited, a limited liability company organized under the laws of Bermuda (“IFIS”); (ii) Inversiones Financieras del Sur S.A., a stock corporation organized under the laws of the Republic of Uruguay (“IFISA”); (iii) Cresud Sociedad Anónima Comercial, Inmobiliaria, Financiera y Agropecuaria, a stock corporation organized under the laws of the Republic of Argentina (“Cresud”); (iv) Helmir S.A. a stock corporation organized under the laws of the Republic of Uruguay (“Helmir”); (v) Cactus Argentina Sociedad Anonima a stock corporation organized under the laws of the Republic of Argentina (“Cactus”); (vi) Consultores Assets Management S.A., a limited liability company organized under the laws of Argentina (“CAM”); (vii) Consultores Venture Capital Limited, a limited liability company organized under the laws of Cayman Island (“CVC Cayman”); (viii) Consultores Venture Capital Uruguay S.A., a limited liability company organized under the laws of the Republic of Uruguay (“CVC Uruguay”); (ix) Agroinvestment S.A., a stock corporation organized under the laws of the Republic of Uruguay (“Agroinvestment”); (x) IRSA Inversiones y Representaciones Sociedad Anónima, a stock corporation organized under the laws of the Republic of Argentina (“IRSA”); (xi) Tyrus S.A., a stock corporation organized under the laws of the Republic of Uruguay (“Tyrus”); (xii) Jiwin S.A., a stock corporation organized under the laws of the Republic of Uruguay, who serves as general partner of Real Estate Investment Group L.P., Real Estate Investment Group II L.P., Real Estate Investment Group III L.P. and Real Estate Investment Group IV L.P.(“Jiwin”); (xiii) Real Estate Investment Group L.P., a limited partnership organized under the laws of Bermuda (“REIG”); (xiv) Real Estate Investment Group II L.P., a limited partnership organized under the laws of Bermuda (“REIG II”); (xv) Real Estate Investment Group III L.P., a limited partnership organized under the laws of Bermuda (“REIG III”); and (xvi) Real Estate Investment Group IV L.P., a limited partnership organized under the laws of Bermuda (“REIG IV”, and together with Elsztain, IFIS, IFISA, Cresud, Helmir, Cactus, CAM, CVC Cayman, CVC Uruguay, Agroinvestment, IRSA, Tyrus, Jiwin, REIG, REIG II and REIG III the “Reporting Persons”). Elsztain’s principal offices are located at Bolívar 108, 1st floor, Buenos Aires, Argentina; IFIS´sprincipal offices are located at 3 Bermudiana Road, Hamilton HM 08, Bermuda; IFISA’s principal offices are located at Ruta 8, 17,500, Edificio @1, local 106, CP 91600, Montevideo, Republic of Uruguay; Cresud’s principal offices are located at Moreno 877, 23rd Floor, (C1091AAQ) Ciudad Autónoma de Buenos Aires, Argentina; Helmir principal offices are located at Colonia 810 apto 403, Montevideo, Uruguay; Cactus principal offices are located at Moreno 877, 23rd Floor, (C1091AAQ) Ciudad Autónoma de Buenos Aires, Argentina; CAM’s principal offices are located at Bolívar 108, 1st floor, Buenos Aires, Argentina; CVC Cayman’s principal offices are located at89, Nexus Way, 2nd floor Camana Bay P.O. Box 31106 Grand Cayman, KY1-1205 Cayman Islands; CVC Uruguay’s principal offices are located at Ruta 8, 17,500, Edificio @1, local 106, CP 91600 Montevideo, Republic of Uruguay; Agroinvestment’s principal offices are located at Zabala 1422, 2nd floor, Montevideo, Republic of Uruguay; IRSA’s principal offices are located at Bolívar 108, 1st floor, Buenos Aires, Argentina; Tyrus´s principal offices are located at Colonia 810, Of. 403, CP 11000, Montevideo, Republic of Uruguay; Jiwin’s principal offices are located at Colonia 810, Of. 403, CP 11000, Montevideo, Republic of Uruguay; REIG principal offices are located at Clarendon House, 2 Church Street, Hamilton HM CX, Bermuda; REIG II principal offices are located at Clarendon House, 2 Church Street, Hamilton HM CX, Bermuda; REIG III principal offices are located at Clarendon House, 2 Church Street, Hamilton HM CX, Bermuda and REIG IV principal offices are located at Clarendon House, 2 Church Street, Hamilton HM CX, Bermuda;. Due to the fact that Mr. Elsztain may be deemed the beneficial owner of each of the Reporting Persons, the Reporting Persons report their direct and indirect ownership of common shares as “shared” voting and dispositive power. (d) None of the Reporting Persons nor, to their knowledge, any person named in Schedule A hereto, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) within the last five years. (e) During the last five years, none of the Reporting Persons nor, to their knowledge, any person named in Schedule A hereto, has been a party to any civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which any such person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation of such laws. Item 3. Source and Amount of Funds or Other Considerations. None. Item 4. Purpose of Transaction. Since April 19, 2013, the Reporting Persons have decreased their beneficial ownership of Hersha Hospitality Trust (“HHT”) in a 6.57% of HHT´s outstanding share capital. Such decrease was the result of the sell in the open market of 13,038,067 common shares.These transactions were effected from April 22, 2013, to June 13, 2013 (the “Transaction Period”).Aside from the forgoing, none of the Reporting Persons nor, to their knowledge, any person named in Schedule A, has any present plans or proposals that relate to or would result in any actions described in subparagraphs (a) through (j) of Item 4 of Schedule 13D. Item 5. Interests in Securities of the Issuer (a) As ofJune 13th, 2013, the Reporting Persons beneficially owned 1,015,400 Class A Common Shares of HHT, representing 0.50% of the Class A Common Shares believed by the Reporting Persons to be outstanding as of such date based on publicity available information.The reported securities may be deemed to be indirectly beneficially owned by the list of entities described on the previous paragraphs except for Elsztain, and REIG IV whose direct beneficial ownership is listed below. As of June 13, 2013: (i) Elsztain is the Chairman of the Board of Directors of IFIS, IFISA, Cresud, CAM, CVC Uruguay, CVC Cayman, Agroinvestment, IRSA,Tyrus and Jiwin, except for REIG, REIG II, REIG III and REIG IV,companies in which Jiwin (a company wholly owned by IRSA) is the General Partner, Helmir, and Cactus. (ii) Elsztain is the beneficial owner of 36.91 % of IFIS, including: (a) 18.98% owned indirectly through Agroinvestment, (b) 15.38% owned indirectly through CVC Uruguay, (c) 2.52% owned indirectly through CVC Cayman and (d) 0.03% owned directly. Elsztain owns 100% of Agroinvestment and 85.0% of CAM which owns 0.11% of Cresud’s shares on a fully diluted basis and 100% of CVC Uruguay which in turn owns 0.0002% of Cresud’s shares on a fully diluted basis and 100% of CVC Cayman. None of these companies own directly HHT’s Common Shares. Eduardo Elsztain also directly owns 0.0002% of IRSA’s outstanding stock and 0.22% of Cresud’s shares on a fully diluted basis. (iii) CVC Cayman serves as the Investment Manager of IFIS. (iv) IFIS is the direct owner of 100% of the common shares of IFISA. IFIS does not directly own HHT’s Common Shares. (v) IFISA directly owns 38.96% of Cresud’s shares on a fully diluted basis and 0.60% of IRSA’s common shares. IFISA does not directly own HHT’s Common Shares. (vi) Cresud directly owns 64.56% of IRSA’s common shares and 94.99% of Cactus common shares. Cresud does not directly own HHT’s Common Shares. (vii) Helmir directly owns 5.01% of Cactus´s common shares. Helmir does not directly own HHT´s Common Shares. (viii) Cactus directly owns 0.89% of IRSA´s common shares. Cactus does not directly own HHT´s Common Shares. (ix) IRSA owns 100% of Tyrus. IRSA does not directly own HHT’s Common Shares. (x) Tyrus owns 100% of the capital stock of Jiwin. Tyrus does not directly own HHT’s Common Shares. (xi) Jiwin serves as general Partner of REIG, REIG II, REIG III and REIG IV. Jiwin does not directly own HHT’s Common Shares. (xii) REIG IV owns 1,000,000 Common Shares of HHT. (xiii) Eduardo Elsztain directly owns 15,400 Common Shares of HHT. Set forth below is a diagram of the Reporting Persons’ beneficial ownership of HHT’s outstanding stock as ofJune 13th, 2013: Given the foregoing, as ofJune 13, 2013, the Reporting Persons may be deemed to be the beneficial owners of 1,015,400 ClassA Common Shares of HHT, representing 0.50% of the Class A common shares believed by the Reporting Persons to be outstanding as of such date based on publicity available information. (b) Item 5(a) is incorporated herein by reference. (c) Transactions by the Reporting Persons or other persons named in Schedule A, attached hereto, in HHT’s common shares that were effected during the transaction period are listed on Annex I. (d)-(e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. As of the date of this Schedule 13D, REIG IV has 1,000,000 HHT shares lent to IFISA. Notwithstanding the aforementioned, REIG IV maintains the political and economic rights related to such Shares. Item 7. Material to be filed as Exhibits. None. Schedule A Directors of IFIS Limited 1. Eduardo S. Elsztain Director 3 Bermudiana Road, Hamilton HM 08, Bermuda, Bermuda. Citizen of Argentina 3. Mariana Renata Carmona de Elsztain Director 3 Bermudiana Road, Hamilton HM 08, Bermuda, Bermuda. Citizen of Argentina 2. Saúl Zang Director 3 Bermudiana Road, Hamilton HM 08, Bermuda, Bermuda. Citizen of Argentina 4. Alejandro Gustavo Elsztain Director 3 Bermudiana Road, Hamilton HM 08, Bermuda, Bermuda. Citizen of Argentina Directors of Consultores Venture Capital Uruguay 1. Eduardo S. Elsztain Chairman Ruta 8K 17.500 Edificio@1 Local 106, CP 91600 Montevideo Republic of Uruguay Citizen of Argentina 3. Olga Stirling Director Ruta 8K 17.500 Edificio@1 Local 106, CP 91600 Montevideo Citizen of Uruguay 2. Eduardo Simon Bartfeld Director Ruta 8K 17.500 Edificio@1 Local 106, CP 91600 Montevideo Citizen of Uruguay Directors of Consultores Assets Management S.A. 1. Eduardo S. Elsztain Chairman Bolívar 108, 1st floor (1066) Buenos Aires Republic of Argentina Citizen of Argentina 3. Mariana Renata Carmona de Elsztain Director Bolívar 108, 1st floor (1066) Buenos Aires Republic of Argentina Citizen of Argentina 2. Saúl Zang Director Bolívar 108, 1st floor (1066) Buenos Aires Republic of Argentina Citizen of Argentina 4. Gerardo Tyszberowicz Alternate Director Bolívar 108, 1st floor (1066) Buenos Aires Republic of Argentina Citizen of Argentina Directors of Consultores Venture Capital Limited 1. Eduardo S. Elsztain Chairman Director 89, Nexus Way, 2nd floor Camana Bay P.O. Box 31106 Grand Cayman, KY1-1205 Cayman Islands Citizen of Argentina 2. Saúl Zang Director 89, Nexus Way, 2nd floor Camana Bay P.O. Box 31106 Grand Cayman, KY1-1205 Cayman Islands Citizen of Argentina Directors of Inversiones Financieras del Sur S.A. 1. Eduardo S. Elsztain Chairman of the Board Ruta 8K 17.500 Edificio@1 Local 106, CP 91600 Montevideo Republic of Uruguay Citizen of Argentina 3. Eduardo Simon Bartfeld Director Ruta 8K 17.500 Edificio@1 Local 106, CP 91600 Montevideo Republic of Uruguay Citizen of Uruguay 2. Saúl Zang Director Ruta 8K 17.500 Edificio@1 Local 106, CP 91600 Montevideo Republic of Uruguay Citizen of Argentina 4. Olga Stirling Director Ruta 8K 17.500 Edificio@1 Local 106, CP 91600 Montevideo Republic of Uruguay Citizen of Uruguay Directors of Agroinvestment S.A. 1. Eduardo S. Elsztain Chairman of the Board Zabala 1422, 2nd Floor (11500), Montevideo Republic of Uruguay Citizen of Argentina 3. Eduardo Simon Bartfeld Director Zabala 1422, 2nd Floor (11500), Montevideo Republic of Uruguay Citizen of Uruguay 2. Mariana Renata Carmona de Elsztain Director Zabala 1422, 2nd Floor (11500), Montevideo Republic of Uruguay Citizen of Argentina Directors and Executive Officers of Cresud Sociedad Anónima Comercial, Inmobiliaria, Financiera y Agropecuaria Directors 1. Eduardo Sergio Elsztain Chairman of the Board Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 8. David Alberto Perednik Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 2. Saúl Zang Vice Chairman Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 9. Daniel E. Melicovsky Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 3. Alejandro Gustavo Elsztain Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Alejandro Casaretto Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 4. Gabriel Adolfo Reznik Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Salvador Darío Bergel Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 5. Jorge Oscar Fernández Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Gastón Armando Lernoud Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 6. Fernando Adrián Elsztain Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Enrique Antonini Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 7. Pedro Damaso Labaqui Palácio Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Eduardo Kalpakian Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Senior Management 1. Alejandro Gustavo Elsztain Chief Executive Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 4. Alejandro Casaretto Regional Manager of Agricultural Real Estate Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 2. Matías Iván Gaivironsky Chief Financial Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 5. Carlos Blousson Chief Executive Officer of the International Operation (Paraguay, Bolivia and Uruguay) Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 3. David A. Perednik Chief Administrative Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Directors and Executive Officers of IRSA Inversiones y Representaciones Sociedad Anónima Directors 1. Eduardo Sergio Elsztain Chairman Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 8. Gary S. Gladstein Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of USA 2. Saúl Zang Vice Chairman Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 9. Mauricio Wior Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 3. Alejandro Gustavo Elsztain Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Mario Blejer Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 4. Fernando Adrián Elsztain Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Ricardo Liberman Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 5. Carlos Ricardo Estevez Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Gabriel A. Reznik Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 6. Cedric D. Bridger Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Salvador D. Bergel Alternate Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 7. Daniel R. Elsztain Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Enrique Antonini Alternate Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Senior Management 1. Eduardo Sergio Elsztain Chief Executive Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 4. Jorge Cruces Chief Real Estate Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 2. Matías Iván Gaivironsky Chief Financial Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 5. Daniel R. Elsztain ChiefOperating Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 3. David Alberto Perednik Chief Administrative Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Helmir S.A. 1. Carlos Blousson Chairman of the Board Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 2. Gastón Armando Lernoud Vice Chairman Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 3. Alejandro Casaretto Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Cactus Argentina S.A. 1. Alejandro Gustavo Elsztain Chairman of the Board Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 2. Saúl Zang Vice chairman Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 3. Carlos Blousson Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 4. Alejandro Casaretto Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 5. Pablo Vergara del Carril Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 6. Armando Ricci Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 7. Gastón Armando Lernoud Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 8. José Luis Rinaldini Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Tyrus S.A. 1. Eduardo S. Elsztain Chairman of the Board Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina 3. Alejandro Gustavo Elsztain Director Colonia 810, Of. 403 (11000) Montevideo Citizen of Uruguay 2. Saúl Zang Director Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina Jiwin S.A. 1. Eduardo S. Elsztain Chairman of the Board Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina 3. Alejandro Gustavo Elsztain Director Colonia 810, Of. 403 (11000) Montevideo Citizen of Uruguay 2. Saúl Zang Director Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina Transactions by the Reporting Persons or persons named in Schedule A in Shares that were effected during the last 60 days Annex 1 REIG’s transactions in HHT Shares REIG II’s transactions in HHT Shares REIG III’s transactions in HHT Shares SIGNATURE After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this Statement on Schedule 13D is true, complete and correct. DATED: June 14, 2013 Eduardo S. Elsztain Consultores Assets Management S.A. By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board IFIS Limited Consultores Venture Capital Limited By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board Inversiones Financieras del Sur S.A. Cresud Sociedad Anónima Comercial, Inmobiliaria, Financiera y Agropecuaria By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board Consultores Venture Capital Uruguay Agroinvestment S.A. By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board Tyrus S.A. Helmir S.A. By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By:/S/ Carlos Blousson Name: Carlos Blousson Title: Chairman of the Board Real Estate Investment Group L.P. Jiwin S.A. By: Jiwin S.A., its general partner By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board IRSA Inversiones y Representaciones S.A. Real Estate Investment Group II L.P. By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By: JiwinS.A., its general partner By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board Real Estate Investment Group III L.P. Real Estate Investment Group IV L.P. By: Jiwin S.A., its general partner By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By: Jiwin S.A., its general partner By:/S/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board Cactus S.A. By:/S/ Alejandro Gustavo Elsztain Name: Alejandro Gustavo Elsztain Title: Chairman of the Board
